UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2014 Commission File Number: 000-53676 INTERNATIONAL GOLD CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 666 Burrard Street, Suite 600 Vancouver, British Columbia Canada V6E 4M3 (Address of principal executive offices, including zip code.) (778) 370-1372 (telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Securities registered pursuant to section 12(g) of the Act: NONE Common Stock, $0.00001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES o NO þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act: YES o NO þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES þ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES þ NO o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller Reporting Company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES oNO þ The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of December 31, 2014 was $1,395,270 (based on sales of common equity). At March 23, 2015, 46,509,000 shares of the registrant’s common stock were outstanding. 1 TABLE OF CONTENTS PART I Item 1. Business. 3 Item 1A. Risk Factors. 5 Item 1B. Unresolved Staff Comments. 9 Item 2. Properties. 9 Item 3. Legal Proceedings. 9 Item 4 Mine Safety Disclosures – Not Applicable 9 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 10 Item 6. Selected Financial Data. 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 16 Item 8. Financial Statements and Supplementary Data. 17 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 18 Item 9A. Controls and Procedures. 18 Item 9B. Other Information. 18 PART III Item 10. Directors, Executive Officers and Corporate Governance. 19 Item 11. Executive Compensation. 22 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 23 Item 13. Certain Relationships and Related Transactions, and Director Independence. 24 Item 14. Principal Accounting Fees and Services. 25 PART IV Item 15. Exhibits and Financial Statement Schedules. 26 Forward Looking Statements. This annual report contains forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks and the risks set out below, any of which may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: · the uncertainty of future revenue and profitability based upon our current financial condition and history of losses; · our lack of operating history; · risks relating to our liquidity; · risks related to the market for our common stock and our ability to dilute our current shareholder’s interest; · risks related to our ability to obtain adequate financing on a timely basis and on acceptable terms; and · other risks and uncertainties related to our business strategy. This list is not an exhaustive list of the factors that may affect any of our forward-looking statements. These and other factors should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. 2 PART I. ITEM 1. BUSINESS. Company History We were incorporated in the State of Nevada on December 9, 2004 with a plan to engage in the acquisition and exploration of mining properties. We maintain our statutory registered agent's office at 6767 West Tropicana Avenue, Suite 229, Las Vegas, Nevada 89103. Our business office is located at 666 Burrard Street, Suite 600, Vancouver, British Columbia, Canada V6E 4M8. From 2004 to 2011, we held the right to conduct mineral exploration activities on a property in British Columbia, Canada. The claim was located on the south end of Polley Lake, approximately 90 kilometers northeast of the city of Williams Lake in the Cariboo Mining Division of British Columbia. No work was performed on the property. In 2011, due to adverse economic conditions and the increasing difficulty of raising funding for small scale mining exploration, we decided not to pursue exploration activities on the claim. The mineral claim interest was expensed and charged to Mineral property costs in 2011. On July 15, 2011, we entered into a definitive securities purchase agreement with respect to the proposed acquisition of rights to certain mining concessions located in the State of Chihuahua, Mexico covering approximately 15,980 hectares. Pursuant to the terms of the Agreement we agreed to issue 25,000,000 shares of common stock and make an aggregate cash payment of $150,000. Of that amount, $75,000 was advanced on June 20, 2011 and the remaining $75,000 was payable on or before closing. In the event the transaction did not close, the advance amount paid was to be treated as a secured demand loan bearing interest at 5% per annum. Closing of the transaction was subject to a number of conditions including: satisfactory completion of both parties’ due diligence; obtaining all necessary governmental, regulatory and third party consents, waivers and approvals; the appointment of two nominees to our board of directors; and completion of an interim financing with proceeds intended to be used to fund our working capital. The 25,000,000 shares were not issued and none of the closing conditions described above were completed. The parties agreed on September 27, 2011 to a mutual release and cancellation of the Agreement. The other party acknowledged the $75,000 advanced as a loan from us, bearing interest at 5% per annum and indicated it would use best efforts to repay the loan in a timely manner. While the loan was secured by the assets of the other party, the Company no longer expects to be repaid. In 2011 management made a provision for loan loss in the amount of $76,418, for the full amount of the loan plus accrued interest. On July 15, 2012, we entered into a Letter of Intent (the “SLC LOI”) with SignalChem Lifesciences Corporation, a private company incorporated in the Province of British Columbia, Canada (“SLC”), with respect to a proposed exchange of all of the issued and outstanding shares of SLC.We were unable to conclude negotiations with SLC and agreed with that company on October 1, 2013 to terminate the SLC LOI. On January 30, 2014 we entered into a Letter of Intent (the “ECI LOI”) with ECI Canada, Inc.,a private company incorporated in the Province of Ontario, Canada (“ECI”), with respect to the proposed exchange of all the issued and outstanding shares of ECI for a minimum of 60% of our outstanding shares following the completion of the transaction. The ECI LOI was subject to a number of conditions including the negotiation and execution of a definitive agreement, receipt of all required regulatory approvals, and completion of due diligence investigations by both companies. We were unable to negotiate a definitive agreement with ECIby April 15, 2014anddecided against pursuing an agreementduring the second quarter of 2014. Recent Developments On August 29, 2014, we entered into a Letter of Intent (the “LSG LOI”) with Lode-Star Gold, Inc. (“LSG"), a private Nevada corporation, pursuant to which we agreed to issue shares of our common stock and make certain payments to LSG in consideration for the acquisition of an interest in LSG's Nevada Goldfield Bonanza property (the “Property”). As a result of the intended transaction, control of us would be acquired by LSG. On October 4, 2014, we entered into a definitive mineral option agreement (the "Option Agreement") with which superseded the LSG LOI. Pursuant to the Option Agreement, we were to issue LSG 35,000,000 shares of our common stock in exchange for a 20% undivided interest in the Property (the “Acquisition”). In order to earn an additional 60% undivided interest in the Property (for a total of 80%), we are required to fund all expenditures on the Property and pay LSG an aggregate of $5 million in cash in the form of a net smelter returns ("NSR") royalty, each beginning on the closing date of a subscription agreement for the shares (the “Closing Date”). Until such time as ITGC has earned the additional 60% interest, the NSR royalty will be split as to 79.2% to LSG, 19.8% to and 1% to the former Property owner. On December 5, 2014, we entered into a subscription agreement (the “Subscription Agreement”) with LSGpursuant to which we agreed to issue the 35,000,000 shares. On the Closing Date of December 11, 2014, we satisfied all the closing conditions in the Subscription Agreement and issued the 35,000,000 shares of our common stock to LSG, thereby completing the Acquisition. As a result of the Acquisition, LSG became our controlling stockholder. 3 ITEM 1. BUSINESS - continued If we fail to make any cash payments to LSG within one year of the Closing Date, we are required to pay LSG an additional $100,000, and in any subsequent years in which we fail to complete the payment of the entire $5 million described above, we must make quarterly cash payments to LSG of $25,000 until such time as we have earned the additional 60% interest in the Property. In addition, the Option Agreement provides that we will act as the operator on the Property and thata management committee will be formed, comprised of representatives from us and LSG, with voting based on each party’s proportionate interest, to superviseexploration of the Property and approve work programs and budgets.As the operator, we are alsoobliged to perform a number of functions, including the following: · consider, develop and submit work programs to the management committee for consideration and approval, and to implement work programs when approved; · carry out operations in a prudent and workmanlike manner and in accordance with all applicable laws and regulations, and all agreements, permits and licenses relating to the Property and LSG; · pay and discharge all wages and accounts for material and services and all other costs and expenses that may be incurred by us in connection with our operations on the property; · maintain and keep in force and, upon request by LSG provide reasonable documentary verification of, levels of insurance as are reasonable in respect of our activities in connection with the Property; · maintain true and correct books, accounts and records of expenditures; and · deliver to the management committee quarterly and annual progress reports. As a result of the Acquisition and on the Closing Date, Robert Baker submitted his resignation as our President and Chief Executive Officer, and Mark Walmesley, our Chief Financial Officer, Treasurer and a director, as well as a director of LSG, was appointed to fill the resulting vacancies.Mr. Walmesley is now our President, Chief Executive Officer, Chief Financial Officer, Treasurer and a director, and Mr. Baker is now our Secretary and a director. The closing of the Subscription Agreement was conditional upon the termination of the consulting agreement between us and Woodburn Holdings Ltd. (“Woodburn”) dated February 21, 2012 and effective as of January 1, 2012 (the “Consulting Agreement”). Robert Baker, our former sole officer and director, is the controlling shareholder of Woodburn. Pursuant to the Consulting Agreement, Woodburn agreed toprovide the services of Mr. Baker as our Chief Executive Officer, Chief Financial Officer and Secretary. A settlement agreement dated December 5, 2014 (the “Settlement Agreement”) terminated the Consulting Agreement with immediate effect and provided for the settlement of any and all claims between us, Woodburn and Mr. Baker that existed as of that date.In addition, it provides that we will pay Mr. Baker $10,000 in cash on or before 30 days from the Closing Date and a minimum of $2,400 in cash per month until such time as he has received an aggregate of $34,000 in cash compensation from us. The foregoing description of the Letter of Intent, Option Agreement and Settlement Agreement includes a summary of all the material provisions but is qualified in its entirety by reference to the complete text of those agreements included as exhibits to our reports filed on Form 8-K respectively on September 3, 2014 (Exhibit 10.1), October 9, 2014 (Exhibit 10.1), and December 16, 2014 (Exhibit 10.2) and incorporated herein by reference. Change in Shell Company Status Prior to the completion of the Acquisition, we were a “shell company” (as such term is defined in Rule 12b-2 under the Exchange Act)since we were not generating revenues, did not own an operating business, did not have any assets other than cash and cash equivalents, and had no specific plan other than to engage in a merger or acquisition transaction with an operating company or business. We have no revenues, have losses since inception, have no direct operations, and have been issued a going concern opinion by our auditor. We are relying upon the sale of securities and loans to fund our operations. We have no employees and expect to use outside consultants, advisors, attorneys and accountants as necessary. LSG’s History LSG was incorporated in the State of Nevada on March 13, 1998 for the purpose of acquiring exploration stage mineral properties.It currently has one shareholder, Lonnie Humphries, who is the spouse of Mark Walmesley, our Chief Financial Officer, Treasurer and director prior to the completion of the Acquisition, and now our President and Chief Executive Officer as well.Mr. Walmesley is also the Director of Operations and a director of LSG. LSG acquired the leases to the Property in 1997 and became the registered and beneficial owner of the Property on September 19, 2009.Since the earlier of those dates, it has conducted contract exploration work on the Property but has not determined whether it contains mineral reserves that are economically recoverable. 4 ITEM 1. BUSINESS - continued In December 2010, it entered into a binding letter of intent with ICN Resources Ltd., a British Columbia corporation with its common shares listed for trading on the TSX Venture Exchange (“ICN”), to earn up to an 80% interest in the Property.ICN and LSG, together with Esmerelda Gold Inc, a wholly-ownedNevada subsidiary of ICN (“Esmerelda”), entered into a definitive mineral option agreement in respect of this transaction on March 23, 2011 (the “ICN Option Agreement”). On October 17, 2012, Corazon Gold Corp., another British Columbia corporation with its common shares listed for trading on the TSX Venture Exchange (“Corazon”), completed a business combination with ICN whereby it acquired 100% of ICN’s issued and outstanding shares and therefore the rights to the Property through Esmerelda.On August 13, 2013, LSG issued a notice of default to Corazon under the ICN Option Agreement, and that agreement was formally terminated by LSG on September 17, 2013. LSG is an exploration stage company and has not generated any revenues since its inception.The Property represents its only material asset. Changes in Control of Registrant As a result of the Acquisition, LSG acquired 35,000,000 shares of our common stock, or approximately 75.3% of the total voting power of all of our outstanding voting securities.LSG assumed control from the holders of our issued and outstanding common stock, and in particular, Robert Baker, who owned approximately 24.3% of our common stock prior to the Closing Date. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On the Closing Date of December 11, 2014, Robert Baker submitted his resignation as our President and Chief Executive Officer, and Mark Walmesley was appointed by our Board of Directors to fill the resulting vacancies.Mr. Baker’s resignations were not due to any disagreement with us regarding our operations, policies, practices or otherwise.Mr. Walmesley is now our President, Chief Executive Officer, Chief Financial Officer and Treasurer, and Mr. Baker is our Secretary. Our Board of Directors now consists of three directors: Mr. Walmesley, Mr. Baker, and Thomas Temkin who was appointed to the Board in January, 2015. Certain biographical and other information regarding our three directors is included in Item 10, which is incorporated herein by reference. ITEM 1A. RISK FACTORS. You should carefully consider the risks described below before purchasing our common stock. The following risk factors could have a material adverse effect on our business, financial condition and results of operations. We have a history of operating losses and there can be no assurance that we can achieve or maintain profitability. We have a history of operating losses and may not achieve or sustain profitability.We cannot guarantee that we will become profitable.Even if we achieve profitability, given the competitive and evolving nature of the industry in which we operate, we may be unable to sustain or increase profitability and our failure to do so would adversely affect our business, including our ability to raise additional funds. Because our auditors have issued a going concern opinion, there is substantial uncertainty that we will be able to continue our operations. Our auditors have issued a going concern opinion.This means that there is substantial doubt that we can continue to operate over the next 12 months.Our financial statements do not include any adjustmentsrelating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event we cannot continue in existence.As such, if we are unable to obtain new financing to execute our business plan we may be required to cease our operations. The Property may not contain mineral reserves that are economically recoverable and we cannot accurately predict the effect of certain factors affecting such a determination. LSG has not determined if the Property contains mineral reserves that are economically recoverable.Exploration for mineral reserves involves a high degree of risk, which even a combination of careful evaluation, experience and knowledge, may not eliminate.Few properties which are explored are ultimately developed into producing properties.Regardless, LSG is currently in the process of re-openingits underground working and plans to complete the first and second phases of its feasibility program, which, pursuant to the Option Agreement, we are required to fund. 5 ITEM 1A. RISK FACTORS - continued Estimates of mineral reserves and any potential determination as to whether a mineral deposit will be commercially viable can be affected by such factors as deposit size; grade; unusual or unexpected geological formations and metallurgy; proximity to infrastructure; metal prices which are highly cyclical; environmental factors; unforeseen technical difficulties; work interruptions; and government regulations, including regulations relating to permitting, prices, taxes, royalties, land tenure, land use, importing and exporting of minerals and environmental protection.The exact effect of these factors cannot be accurately predicted. The long term profitability of our operations will be in part directly related to the cost and success of our exploration and development program.Substantial expenditures are required to establish reserves through drilling, to develop processes to extract the ore and, in the case of new properties, to develop the extraction and processing facilities and infrastructure at any site chosen for extraction.Although substantial benefits may be derived from the discovery of a major deposit, we cannot provide any assurance that any such deposit will be commercially viable or that we will be able to obtain the funds required for development on a timely basis. If the Property is ultimately placed into production, we will encounter hazards and risks that could result in significant legal liability. In the event that we are ultimately able to commence commercial production on the Property, our operations will be subject to all of the hazards and risks normally encountered in the exploration, development and production of gold, including unusual and unexpected geologic formations, seismic activity, rock bursts, cave-ins, flooding and other conditions involved in the drilling and removal of material, any of which could result in damage to, or destruction of, the mine and other producing facilities, damage to life or property, environmental damage and possible legal liability.Although we plan to take appropriate precautions to mitigate these hazards and risks by, among other things, obtaining liability insurance in an amount considered to be adequate by management, their nature is such that the liabilities might exceed policy limits, they might not be insurable, or we may not elect to insure against them due to high premium costs or other reasons, which could have a material adverse effect upon our financial condition and results of operations. We face significant competition in the mineral resource industry that presents an ongoing threat to the success of our business. The mining industry is intensely competitive in all of its phases, and we will be forced to compete with many companies that possess greater financial resources and technical facilities than we do.Significant competition exists for the limited number of mineral acquisition opportunities available in our sphere of operations.As a result of this competition, our ability to acquire additional attractive mining properties on terms we consider acceptable may be adversely affected. Fluctuating mineral prices may negatively affect our ability to secure financing or our results of operations. Our future revenues, if any, will likely be derived from the extraction and sale of base and precious metals.The price of those commodities has fluctuated widely, particularly in recent years, and is affected by numerous factors beyond our control including economic and political trends, expectations of inflation, currency exchange fluctuations, interest rates, global and regional consumptive patterns, speculative activities and increased production due to new extraction developments and improved extraction and production methods.The effect of these factors on the price of base and precious metals, and therefore the economic viability of our business, could negatively affect our ability to secure financing or our results of operations. We are subject to government laws and regulations particular to our operations with which we may be unable to comply. We may not be able to comply with all current and future government environmental laws and regulations which are applicable to our business. Our operations are subject to all government regulations normally incident to conducting business: occupational safety and health acts, workmen’s compensation statutes, unemployment insurance legislation, income tax and social security laws and regulations, and most importantly, environmental laws and regulations.In addition, we are subject to laws and regulations regarding the development of mineral properties in the State of Nevada.We are also subject to governmental laws and regulations applicable to small public companies and their capital formation efforts. We are engaged in mineral exploration and are accordingly exposed to environmental risks associated with mineral exploration and mining activity. LSG is currently in the exploration stage and has not determined whether significant site reclamation costs will be required on the Property in the future, which we will likely be responsible for as well.Although we will make every effort to comply with all applicable laws and regulations, we cannot provide any assurance that we will be able to deal with evolving environmental attitudes and regulations, nor can we predict the effect of any future changes to environmental regulations on our proposed business activities.We only plan to record liabilities for site reclamation when reasonably determinable and when such costs can be reliably quantified.Other costs of compliance with environmental regulations may also be burdensome. Our failure to comply with material regulatory requirements could have an adverse effect on our ability to conduct our business.The expenditure of substantial sums on environmental matters would have a materially negative effect on our ability to implement our business plan and could require us to cease operations. 6 ITEM 1A. RISK FACTORS - continued Our business depends substantially on the continuing efforts of our officers, and our business may be severely disrupted if we lose their services. Our future success heavily depends on the continued service of our officers.Although we plan to increase the size of our Board of Directors, appoint additional officers and engage various consultants as our business grows, if they are unable or unwilling to continue to work for us in their present capacities, we may have to spend a considerable amount of time and resources searching, recruiting and integrating one or more replacements into our operations, which would severely disrupt our business.This may also adversely affect our ability to execute our business strategy. Our new President’s limited experience managing a publicly traded company may divert his attention from operations and harm our business. Mark Walmesley, our President, Chief Executive Officer, Chief Financial Officer, Treasurer and director, has no previous experience managing a publicly traded company and complying with federal securities laws, including compliance with recently adopted disclosure requirements on a timely basis.He, together with Robert Baker, our current Secretary and director and former sole officer and director, will be required to design and implement appropriate programs and policies in responding to increased legal, regulatory compliance and reporting requirements, and any failure to do so could lead to the imposition of fines and penalties and harm our business. We may be unable to attract and retain qualified, experienced, highly skilled personnel, which could adversely affect the implementation of our business plan. Our success depends to a significant degree upon our ability to attract, retain and motivate skilled and qualified personnel.As we become a more mature company in the future, we may find recruiting and retention efforts more challenging.If we do not succeed in attracting, hiring and integrating such personnel, or retaining and motivating existing personnel, we may be unable to grow effectively.The lossof any key employee, including members of our management team, and our inability to attract highly skilled personnel with sufficient experience in our industry could harm our business. Since some of our key officers and directors are located in Canada, investors may be limited in their ability to enforce U.S. civil actions against them for damages to the value of our common stock. Our President and our Secretary are residents of Canada.Consequently, U.S. investors may experience difficulty affecting service of process on those officers and directors within the United States or enforcing a civil judgment of a U.S. court in Canada if a Canadian court determines that the U.S. court in which the judgment was obtained did not have jurisdiction in the matter.There is also substantial doubt whether an original action predicated solely upon civil liability may successfully be brought in Canada against our officers and directors.As a result, investors may not be able to recover damages as compensation for a decline in the value of their investment. We may indemnify our officers and directors against liability to us and our security holders, and such indemnification could increase our operating costs. Our Bylaws allow us to indemnify our officers and directors against claims associated with carrying out the duties of their offices.Our Bylaws also allow us to reimburse them for the costs of certain legal defenses.Insofar as indemnification for liabilities arising under the Securities Act may be permitted to our officers, directors or control persons, we have been advised by the SEC that such indemnification is against public policy and is therefore unenforceable. Since our officers and directors are aware that they may be indemnified for carrying out the duties of their offices, they may be less motivated to meet the standards required by law to properly carry out such duties, which could increase our operating costs.Further, if any of our officers and directors files a claim against us for indemnification, the associated expenses could also increase our operating costs. Failure to comply with theForeign Corrupt Practices Actcould subject us to penalties and other adverse consequences. As a Nevada corporation, we are subject to theForeign Corrupt Practices Act, which generally prohibits United States companies from engaging in bribery or other prohibited payments to foreign officials for the purpose of obtaining or retaining business.Some foreign companies, including some that may compete with us, may not be subject to these prohibitions.Corruption, extortion, bribery, pay-offs, theft and other fraudulent practices may occur from time-to-time in the countries in which we conduct our business.However, our employees or other agents may engage in conduct for which we might be held responsible.If our employees or other agents are found to have engaged in such practices, we could suffer severe penalties and other consequences that may have a material adverse effect on our business, financial condition and results of operations. 7 ITEM 1A. RISK FACTORS - continued Current global financial and economic conditions could adversely impact our operations and financial condition. Current global financial and economic conditions, while improving, remain volatile.Many industries, including the mineral resource industry, are impacted by these market conditions.Some of the key impacts of the current financial market turmoil include contraction in credit markets resulting in a widening of credit risk; devaluations and high volatility in global equity, commodity, foreign exchange and precious metal markets; and a lack of market liquidity.Such factors may impact our ability to obtain financing on favourable terms or at all.Additionally, global economic conditions may cause a long term decrease in asset values.If such global volatility and market turmoil continue, our operations and financial condition could be adversely impacted. Risks Related to Ownership of Our Common Stock Because there is a limited public trading market for our common stock, investors may not be able to resell their shares. There is currently a limited public trading market for our common stock.Therefore, there is no central place, such as stock exchange or electronic trading system, to resell any shares of our common stock.If investors wish to resell their shares, they will have to locate a buyer and negotiate their own sale.As a result, they may be unable to sell their shares or may be forced to sell them at a loss. We cannot assure investors that there will be a market in the future for our common stock.The trading of securities on the OTCQB is often sporadic and investors may have difficulty buying and selling our shares or obtaining market quotations for them, which may have a negative effect on the market price of our common stock.Investors may not be able to sell shares at their purchase price or at any price at all. LSG has voting control over matters submitted to a vote of the stockholders, and it may take actions that conflict with the interests of our other stockholders and holders of our debt securities. We issued 35,000,000 shares of our common stock to LSG on the Closing Date, and LSG therefore controls approximately75.3% of the votes eligible to be cast by stockholders in the election of directors and generally.As a result, LSG has the power to control all matters requiring the approval of our stockholders, including the election of directors and the approval of mergers and other significant corporate transactions. The sale of securities by us in any equity or debt financing could result in dilution to our existing stockholders and have a material adverse effect on our earnings. Any sale of common stock by us in a future private placement offering could result in dilution to the existing stockholders as a direct result of our issuance of additional shares of our capital stock.In addition, our business strategy may include expansion through the acquisition of additional property interests or through business combinations with entities operating in our industry.In order to do so, or to finance the cost of our operations, we may issue additional equity securities that could dilute our stockholders’ stock ownership.We may also pursue debt financing, if and when available, and this could negatively impact our earnings and results of operations. We are subject to penny stock regulations and restrictions and investors may have difficulty selling shares of our common stock. Our common stock is subject to the provisions of Section 15(g) and Rule 15g-9 of the Exchange Act, commonly referred to as the “penny stock rules”.Section 15(g) sets forth certain requirements for transactions in penny stock, and Rule 15g-9(d) incorporates the definition of “penny stock” that is found in Rule 3a51-1 of the Exchange Act.The SEC generally defines a penny stock to be any equity security that has a market price less than $5.00 per share, subject to certain exceptions.We are subject to the SEC’s penny stock rules. Since our common stock is deemed to be penny stock, trading in the shares of our common stock is subject to additional sales practice requirements on broker-dealers who sell penny stock to persons other than established customers and accredited investors.“Accredited investors” are generally persons with assets in excess of $1,000,000 (excluding the value of such person’s primary residence) or annual income exceeding $200,000 or $300,000 together with their spouse.For transactions covered by these rules, broker-dealers must make a special suitability determination for the purchase of such security and must have the purchaser’s written consent to the transaction prior to the purchase.Additionally, for any transaction involving a penny stock, unless exempt, the rules require the delivery, prior to the first transaction, of a risk disclosure document relating to the penny stock market.A broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative and current quotations for the securities.Finally, monthly statements must be sent disclosing recent price information for the penny stocks held in an account and information to the limited market in penny stocks. 8 ITEM 1A. RISK FACTORS - continued Consequently, these rules may restrict the ability of broker-dealer to trade and/or maintain a market in our common stock and may affect the ability of our stockholders to sell their shares of common stock. There can be no assurance that our common stock will qualify for exemption from the penny stock rules.In any event, even if our common stock was exempt from the penny stock rules, we would remain subject to Section 15(b)(6) of the Exchange Act, which gives the SEC the authority to restrict any person from participating in a distribution of penny stock if the SEC finds that such a restriction would be in the public interest. We do not expect to pay dividends for the foreseeable future. We do not intend to declare dividends for the foreseeable future, as we anticipate that we will reinvest any future earnings in the development and growth of our business.Therefore, our stockholders will not receive any funds unless they sell their common stock, and stockholders may be unable to sell their shares on favorable terms or at all. Investors may face significant restrictions on the resale of their shares due to state “blue sky” laws. Each state has its own securities laws, commonly known as “blue sky” laws, which (1) limit sales of securities to a state’s residents unless the securities are registered in that state or qualify for an exemption from registration, and (2) govern the reporting requirements for broker-dealers doing business directly or indirectly in the state.Before a security is sold in a state, there must be a registration in place to cover the transaction, or it must be exempt from registration.The applicable broker-dealer must also be registered in that state. We do not know whether our securities will be registered or exempt from registration under the laws of any state.A determination regarding registration will be made by those broker-dealers, if any, who agree to serve as market makers for our common stock.There may be significant state blue sky law restrictions on the ability of investors to sell, and on purchasers to buy, our securities.Investors should therefore consider the resale market for our common stock to be limited, as they may be unable to resell their shares without the significant expense of state registration or qualification. ITEM 1 B. UNRESOLVED STAFF COMMENTS. None. ITEM 2. PROPERTIES. The Property is located in west-central Nevada (Figure 1), in the Goldfield Mining District at Latitude 37° 42’, and Longitude 117° 14’.The claims comprising the Property are located in surveyed sections 35 and 36, Township 2 South, Range 42 East, and in sections 1, 2, 11, and 12, Township 3 South, Range 42 East, in Esmeralda County, Nevada.The Property is accessible by traveling approximately one-half mile northeast of the community of Goldfield, along a county-maintained road that originates at U.S. Highway 95, which runs through “downtown” Goldfield.The town of Goldfield, which is the Esmeralda county seat (population 300), is approximately 200 air miles south of Reno and 180 air miles north of Las Vegas. The Property consists of 31 patented claims and 1 unpatented millsite claim, covering a total of approximately 460 acres, or 186 hectares.Only the single unpatented claim is administered by the United States Bureau of Land Management, and annual assessment filings and payments are due on it.The patented claims are owned as private land by LSG, and only annual property taxes must be paid. Further, extensive details about the Property can be found in our report filed on Form 8-K on December 16, 2014 which is incorporated herein by reference. Our principal offices are located at 666 Burrard Street, Suite 600, Vancouver, British Columbia, Canada V6E 4M3. The office space is currently provided as part of an agreement with the consulting firm that we use for administrative, regulatory compliance, and bookkeeping services. We believe that this space is generally suitable to meet our needs for the foreseeable future; however, we will continue to seek additional space as required to satisfy our growth. ITEM 3. LEGAL PROCEEDINGS. We are currently not involved in any litigation that we believe could have a materially adverse effect on our financial condition or results of operations.There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of our executive officers or any of our subsidiaries, threatened against or affecting us, our common stock, any of our subsidiaries or our officers or directors of those of our subsidiaries’ in their capacities as such, in which an adverse decision could have a material adverse effect. ITEM 4. MINE SAFETY DISCLOSURES. Not applicable. 9 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our stock is quoted under the symbol “ITGC” on the OTCQB tier of the OTC market operated by the Financial Industry Regulatory Authority (FINRA).OTCQB companies must be registered with and reporting to the SEC or a U.S. banking regulator. The high and low bid quotations of our common stock for the periods indicated below are as follows: Fiscal Year High Bid Low Bid Fourth Quarter: 10/1/14 to 12/31/14 $ $ Third Quarter: 7/1/14 to 9/30/14 $ $ Second Quarter: 4/1/14 to 6/30/14 $ $ First Quarter: 1/1/14 to 3/31/14 $ $ Fiscal Year High Bid Low Bid Fourth Quarter: 10/1/13 to 12/31/13 $ $ Third Quarter: 7/1/13 to 9/30/13 $ $ Second Quarter: 4/1/13 to 6/30/13 $ $ First Quarter: 1/1/13 to 3/31/13 $ $ These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions and may not represent actual transactions. The market for our common stock has been sporadic and there have been long periods during which there were few, if any, transactions in the common stock and no reported quotations. Accordingly, reliance should not be placed on the quotes listed above, as the trades and depth of the market may be limited, and therefore, such quotes may not be a true indication of the current market value of the Company’s common stock. On December 31, 2014, we had 93 shareholders of record of our common stock. Dividends We have not declared any cash dividends, nor do we have any plans to do so. Management anticipates that, for the foreseeable future, all available cash will be needed to fund our operations. Penny Stock Our common stock is subject to the provisions of Section 15(g) of the Exchange Act and Rule 15g-9 thereunder, commonly referred to as the “penny stock rule”.Section 15(g) sets forth certain requirements for transactions in penny stock, and Rule 15g-9(d) incorporates the definition of “penny stock” that is found in Rule 3a51-1 of the Exchange Act.The SEC generally defines a penny stock to be any equity security that has a market price less than $5.00 per share, subject to certain exceptions.We are subject to the SEC’s penny stock rules. Since our common stock is deemed to be penny stock, trading in the shares of our common stock is subject to additional sales practice requirements on broker-dealers who sell penny stock to persons other than established customers and accredited investors.“Accredited investors” are generally persons with assets in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 together with their spouse.For transactions covered by these rules, broker-dealers must make a special suitability determination for the purchase of securities and must have the purchaser’s written consent to the transaction prior to the purchase.Additionally, for any transaction involving a penny stock, unless exempt, the rules require the delivery, prior to the first transaction, of a risk disclosure document prepared by the SEC relating to the penny stock market.A broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative and current quotations for the securities.Finally, monthly statements must be sent disclosing recent price information for penny stocks held in an account and information to the limited market in penny stocks.Consequently, these rules may restrict the ability of broker-dealer to trade and/or maintain a market in our common stock and may affect the ability of our stockholders to sell their shares. 10 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES - continued Securities Authorized for Issuance under Equity Compensation Plans As of December 31, 2013, we did not have any compensation plans under which our equity securities are authorized for issuance, and we do not currently have any such plans.We intend to adopt an equity compensation plan in which our directors, officers, employees and consultants will be eligible to participate.However, no formal steps have been taken as of the date of this Report to adopt such a plan. Recent Sales of Unregistered Securities During the year ended December 31, 2014, the Company received no cash subscriptions for shares of its common stock; however on December 11, 2014 the Company issued 35,000,000 shares to LSG in exchange for a mineral property interest as described above in Item 1 which is incorporated herein by reference. The shares of our common stock issued to LSG were offered and sold in a private transaction in reliance upon the exemption from registration pursuant to Section 4(2) of the Securities Act.Our reliance on Section 4(2) of the Securities Act was based upon the following factors: (a) the issuance of the securities was an isolated private transaction by us which did not involve a public offering; (b) there was only one offeree; (c) we did not engage in any subsequent or contemporaneous public offerings of securities; (d) the securities were not broken down into smaller denominations; and (e) the negotiations for the sale of the stock took place directly between LSG and us. Other than that, or as disclosed in previous reports on Forms 10-Q, 10-K or 8-K, we have not issued any equity securities that were not registered under the Securities Act within the past three years. ITEM 6. SELECTED FINANCIAL DATA. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. This section of this report includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this report. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. Plan of Operations Over the next 12 months, we plan to complete the first phase of a proposed two phase program involving some preliminary work, as follows: Preliminary Work The preliminary underground scope of work of approximately $250,000 will complete the hoist retro fitting and rehab work of LSG’s existing underground workings and obtain all necessary regulatory compliance to initiate Phase 1. Phase 1 – The Church Zone & Stope Zone The purpose of this phase is to define a mineral resource estimate in compliance with National Instrument 43-101 of the Canadian Securities Administrators.It is our intention to complete work addressing both surface and underground targets in two separate areas: the Church Zone and the Stope Zone.In this Phase, we expect to perform 15,000 feet of combined RC and core surface drilling on the Church Zone at an estimated cost of $500,000, plus 2,250 feet of underground drilling at an anticipated cost of US$225,000, both in order to extend the known high-grade gold zones, In our opinion the Stope Zone is mine-ready, and therefore, during Phase 1 we anticipate determining how best to execute the extraction of mineralized rock.As part of Phase 1, we may conduct some confirmation drilling in the Red Hills Stope Zone at an anticipated cost of $150,000, although to execute drilling in some areas will require additional access work. In addition, we plan to begin preparing and filing all necessary permitting applications at an approximate cost of $100,000. 11 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued If we are able to complete Phase 1 as planned, we expect to commence Phase 2 which consists of a one year work program for which we have yet to prepare a detailed budget. We anticipate that we will require a minimum of $1,916,000 to pursue our plan of operations over the next 12 months, as follows: Description Amount Underground access and workings retrofitting (Preliminary Work) Completion of surface and underground drilling (Church Zone) Preparation of feasibility study (Church Zone) Follow-up surface and underground drilling (Stope Zone) Laboratory work Mine site security Permitting application expenses Management fees Consulting fees Marketing and investor relations expenses Professional fees Rent, travel and lodging expenses Transfer and filing fees Website development expenses Total We do not currently have sufficient funds to carry out our entire plan of operations, so we intend to meet the balance of our cash requirements for the next 12 months through a combination of debt financing and equity financing through private placements.Currently we are active in contacting broker/dealers in Canada and elsewhere regarding possible financing arrangements; however, we do not currently have any arrangements in place to complete any private placement financings and there is no assurancethat we will be successful in completing any such financings.If we are unsuccessful in obtaining sufficient funds through our capital raising efforts, we may review other financing options, although we cannot provide any assurance that any such options will be available to us or on terms reasonably acceptable to us.Further, if we are unable to secure any additional financing then we plan to reduce the amount that we spend on our operations, including our management-related consulting fees and other general expenses, so as not to exceed the capital resources available to us.Regardless, our current cash reserves and working capital may not be sufficient to enable us to sustain our business for the next 12 months, even if we do decide to scale back our operations. Intellectual Property We do not own any intellectual property and we have not filed for any protection of our trademark. Employees Other than our four officers, who currently receive no compensation from us, we have no employees. We plan to rely on the efforts of our officers and directors, as well as a number of independent consultants, to manage our operations.However, we may hire workers on a contract basis from time to time as the need arises. Government Regulations We plan to engage in mineral exploration and are accordingly exposed to environmental risks associated with mineral exploration activity.LSG is currently in the exploration stage on the Property and, pursuant to the Option Agreement, we are now the operator thereof. In general, in Nevada, no government permits are required on mining claims for exploration activities which do not involve the use of powered equipment.Any disturbance of existing land and vegetation by powered means will generally require a permit which will specify that after work is completed land be re-contoured to the original surface and be seeded with native plant species.On unpatented claims with federally-owned surface, a “Notice of Intent” must be filed with the BLM for all activities involving the disturbance of five acres (two hectares) or less of the surface.A Notice of Intent will include details on the company submitting the notice, maps of the proposed disturbance, equipment to be utilized, the general schedule of operations, a calculation of the total disturbance anticipated, and a detailed reclamation plan and budget.A bond will be required to ensure reclamation and the amount will be determined by the calculated acreage being disturbed.The notice does not have an approval process associated with it but the bond calculation does have to be approved with a letter from the BLM before work can proceed.It is not necessary to file a Notice of Intent prior to work on land with privately owned surface. 12 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued Measurement of land disturbance is cumulative, and once five acres total has been disturbed on one project, a “Plan of Operations” must be filed and approved by the BLM before additional work can take place.This too requires a cash bond along with a reclamation plan. LSG is not required to file a Notice of Intent for the Property with the BLM; instead, it is required to file one with the Department of Environmental Protection of the State of Nevada (NDEP), since the only portion of the Property that has publicly-owned surface rights is that which overlaps the Goldfield town limits. This form of notice includes the same information as the BLM Notice of Intent except that a detailed reclamation plan, budget and bond are not required.The notice also has a very informal approval process associated with it. LSG is currently operating under a Notice of Intent filed with the NDEP and dated January, 2011.This is an open-ended permit that does not require bonding for reclamation and allows for a total of five acres of disturbance.We do not have any pending Notices of Intent. To the best of our knowledge, there are no existing environmental liabilities on the Property.A detailed environmental investigation has not been conducted. Going Concern Our auditors have issued a going concern opinion. This means that there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our expenses. This is because we have not generated any revenues to date and we cannot currently estimate the timing of any possible future revenues. Our only source for cash at this time is investments by others in our common stock, or loans. Results of Operations The following summary of our results of operations should be read in conjunction with our audited financial statements for the year ended December 31, 2014 which are included with this Report. Revenues Year Ended December 31 Increase/(Decrease) Amount Percentage Revenue $ - $ - $ - - Operating Expenses 1% Operating Loss Before OtherIncome ) ) ) 1% Other Income - - Net Loss $ ) $ ) $ (33% ) We recorded a net loss of $118,417 for the year ended December 31, 2014, have an accumulated deficit of $1,000,703 and have had no operating revenues since our inception on December 9, 2004. The possibility and timing of revenue being generated from our mineral property interest is uncertain. Expenses Our expenses for the years ended December 31, 2014 and 2013 are outlined below: Year Ended December 31 Increase/(Decrease) Amount Percentage Consulting services $ $ $ ) (45% ) Corporate support services ) (79% ) Interest, bank and finance charges ) 1,267% Office, foreign exchange and sundry ) ) (124% ) Professional fees 144% Transfer and filing fees 9% Total Operating Expenses $ $ $ 1% Consulting services relate to fees for services of our former president in connection with a contract which was cancelled in 2014 under the terms of a settlement agreement, resulting in the year over year decrease. Corporate support services decreased as a result of the agreement to supply those services being terminated by the service provider as of December 31, 2013. Services in 2014 were limited. 13 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued Interest, bank and finance charges were higher in 2014 primarily due a service provider’s agreement to reverse accumulated interest charges on overdue accounts payable in 2013. Office, foreign exchange and sundry decreased in 2014 mainly due to a decrease in foreign exchange cost (approximately $10,000) offset by increased IT costs (approximately $4,000) and rent (approximately $1,000). Professional fees increased primarily due to increased professional service requirements in connection with the acquisition of our mineral property interest and the issuance of 35,000,000 shares to LSG, along with timing of billings for audit and review services. Transfer and filing fees remained relatively consistent year over year. The minor increase was due to increased filing requirements in connection with the acquisition of our mineral property interest. Assets and Liabilities Balance Sheet items with notable year over year differences are as follows: December 31 Change Amount Percentage Cash $ $ 21 $ 25,481% Mineral Property Interest $ $ - $ - Accounts payable and accrued liabilities $ $ $ ) (51% ) Loans payable $ $ $ 146% Additional Paid-In Capital $ $ $ 33% · Cash increased due to the amount of cash provided by financing activities being higher than the amount of cash used by operating activities. · Mineral Property Interest increased due to our acquisition in December, 2014 of a 20% interest in LSG’s Mineral Property in exchange for 35,000,000 shares of our common stock. · Accounts payable and accrued liabilities decreased mainly due to the following items: a settlement agreement with our president (decrease of approximately $17,000); a settlement agreement with our corporate services provider (decrease of approximately $30,000); payment in 2104 of overdue bookkeeping costs (decrease of approximately $6,000); a change in in foreign exchange on Canadian dollar payables (a decrease of approximately $1,000); offset by an accrual for accounting services in 2014 (increase of approximately $6,000); accrued legal fees in 2014 in connection with our acquisition of a mineral property interest (approximately $6,000); and an accrual in 2014 of communication and office costs paid by our president (approximately $2,000). · Loans payable increased due to increases in two existing loans totaling approximately $48,000 and three new loans totaling approximately $106,000, together with an increase in accrued interest of approximately $9,000. · The increase in Additional Paid-In Capital was the accounting value of the 35,000,000 shares issued to LSG, less their par value of $350. Liquidity and Capital Resources Our financial condition for the years ended December 31, 2014 and 2013 and the changes between those periods for the respective items are summarized as follows: Working Capital Year Ended December 31 Increase/(Decrease) Amount Percentage Current Assets $ $ 21 $ 25,481% Current Liabilities ) ) ) 65% Working Capital (Deficiency) $ ) $ ) $ ) 62% The increase in our working capital deficiency from December 31, 2013 to December 31, 2014 was due to an increase in cash of approximately $5,000, together with a decrease in accounts payable and accrued liabilities of approximately $40,000, offset by an increase in loans payable of approximately $163,000. 14 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued Cash Flows Year Ended December 31 Increase/(Decrease) Amount Percentage Cash Flows Provided By (Used In): Operating Activities $ ) $ ) $ ) (11% ) Financing Activities 26% Net increase (decrease) in cash $ ) $ ) $ (148% ) Cash Used In Operating Activities: The decrease in cash provided by operating activities year over year is comprised mainly of the decrease in net loss of approximately $59,000, together with the year over year difference in the change in payables and accrued liabilities of approximately $39,000, offset by the year over year difference in the change in receivables of approximately $9,000 and prepaid consulting fees of approximately $43,000, together with the 2014 gain on debt forgiveness of approximately $61,000. Cash Provided By (Used In) Financing Activities: The year over year increase in cash provided by financing activities was primarily due to the increase in proceeds from loans payable of approximately $122,000, offset by the decrease in subscriptions for our common stock of approximately $90,000. As of the date of this report, we have yet to generate any revenues from our business operations. Our ability to generate adequate amounts of cash to meet our needs is entirely dependent on the issuance of shares or receipt of loans. As of December 31, 2014, our total assets were $235,552 (2013 - $21) and our total liabilities were $313,575 (2013 - $189,807). At December 31, 2014, we had cash of $5,372 (2013 - $21) and negative working capital of $308,203 (2013 - $189,786). Our principal sources of working capital have been loans and funds received as subscriptions for our common stock. For the foreseeable future, we will have to continue to rely on those sources for funding. We have no assurance that we can successfully engage in any further private sales of our securities or that we can obtain any additional loans. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. Commitments We do not have any commitments as of December 31, 2014 which are required to be disclosed in tabular form. Critical Accounting Policies In preparing our financial statements in accordance with U.S. generally accepted accounting principles our management is required to use their judgment in making estimates and assumptions that affect the amounts reported in its financial statements and related notes. Management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Our critical accounting policies are mainly those subject to significant judgments and uncertainties which could potentially result in materially different results under different conditions and assumptions. We believe the following critical accounting policies reflect our most significant estimates, judgments and assumptions used in the preparation of our financial statements: Use of Estimates and Assumptions The preparation of financial statements, in conformity with United States generally accepted accounting principles, requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying disclosures.By their nature, these estimates are subject to measurement uncertainty and the effect on the financial statements of changes in such estimates in future periods could be significant.Significant areas requiring management’s estimates and assumptions are determining the fair value of transactions involving common stock, valuation and impairment losses on mineral property acquisitions and values recorded for related party transactions.Actual results may differ from the estimates. 15 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS - continued Foreign Currency Accounting Our functional currency is the U.S. dollar. Head office financing and investing activities are generally in Canadian dollars. Transactions in Canadian currency are translated into U.S. dollars as follows: · monetary items at the exchange rate prevailing at the balance sheet date; · non-monetary items at the historical exchange rate; and · revenue and expense items at the rate in effect of the date of transactions. Gains and losses arising on the settlement of foreign currency denominated transactions or balances are recorded in the statements of operations. Income Taxes We use the asset and liability method of accounting for income taxes in accordance with ASC Topic 740, Income Taxes.This standard requires the use of an asset and liability approach for financial accounting and reporting on income taxes.If it is more likely than not that some portion or all of a deferred tax asset will not be realized, a valuation allowance is recognized. In addition and as a result of completing the Acquisition, we anticipate that the following critical accounting policies of LSG will also become our critical accounting policies: Mineral Property Mineral property acquisition costs are capitalized. Exploration costs are expensed as incurred. When it is determined that a mineral property can be economically developed as a result of establishing proven and probable reserves, the costs incurred to develop that property are capitalized. Such costs would then be amortized using the units-of-production method over the estimated life of the reserve. Reclamation Liabilities and Asset Retirement Obligations Minimum standards for site reclamation and closure have been established by various government agencies that affect our operations. We calculate estimates of reclamation liabilities based on current laws and regulations. US GAAP requires that the fair value of a liability for an asset retirement obligation be recognized in the period in which it is incurred. It further requires the recording of a liability for the present value of estimated environmental remediation costs and the related asset when a recoverable asset (long-lived asset) can be realized. To date, no asset retirement obligation exists due to the early stage of exploration. Accordingly, no liability has been recorded. Recent Accounting Pronouncements From time to time, new accounting pronouncements are issued by the Financial Accounting Standards Board, (“FASB”) or other standard setting bodies that are adopted by us as of the specified effective date.Unless otherwise discussed, we believe that the impact of recently issued standards that are not yet effective will not have a material impact on our financial statements upon adoption. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information required under this item. 16 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. INTERNATIONAL GOLD CORP. FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 (Stated in U.S. Dollars) Report of Independent Registered Public Accounting Firm F-1 Balance Sheets F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Statements of Stockholders’ Deficiency F-5 Notes to Financial Statements F-6 17 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Directors and Stockholders of International Gold Corp. We have audited the accompanying balance sheets of International Gold Corp. (the “Company”) as of December 31, 2014 and 2013, and the related statements of operations, cash flows and stockholders’ deficiency for each of the two years in the period ended December 31, 2014.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2014 and 2013, and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2014, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has suffered recurring losses from operations, has negative operating cash flows, has a stockholders’ deficiency and is dependent upon obtaining adequate financing to fulfill its business activities.These factors raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also discussed in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Vancouver, Canada “Morgan & Company LLP” March 23, 2015 Chartered Accountants F-1 INTERNATIONAL GOLD CORP. BALANCE SHEETS (Stated in U.S. Dollars) DECEMBER 31 ASSETS Current Cash $ $ 21 Mineral Property Interest - $ $ 21 LIABILITIES Current Accounts payable and accrued liabilities $ $ Loans payable Contractual Obligations, Commitments And Subsequent Events (Notes 5 and 7) STOCKHOLDERS’ DEFICIENCY Capital Stock Authorized: 100,000,000 voting common shares with a par value of $0.00001 per share Issued: 46,509,000 common shares at December 31, 2014 (11,509,000 common shares at December 31, 2013) Additional Paid-In Capital Accumulated Deficit ) $ $ 21 The accompanying notes are an integral part of these financial statements. F-2 INTERNATIONAL GOLD CORP. STATEMENTS OF OPERATIONS (Stated in U.S. Dollars) YEARS ENDED DECEMBER 31 Revenue $ - $ - Operating Expenses Consulting services Corporate support services Interest, bank and finance charges ) Office, foreign exchange and sundry ) Professional fees Transfer and filing fees Operating Loss Before Other Income ) ) Other Income Gain on debt forgiveness - Net Loss For The Year $ ) $ ) Basic And Diluted Loss Per Common Share $ ) $ ) Weighted Average Number Of Common Shares Outstanding The accompanying notes are an integral part of these financial statements. F-3 INTERNATIONAL GOLD CORP. STATEMENTS OF CASH FLOWS (Stated in U.S. Dollars) YEARS ENDED DECEMBER 31 Cash Provided By (Used In) Operating Activities Net loss for the year $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Accrued interest payable Gain on debt forgiveness ) - Net changes in non-cash operating working capital items: Amounts receivable - Prepaid consulting fees to related parties - Accounts payable and accrued liabilities ) ) ) Financing Activities Issuance of common stock subscriptions - Proceeds from loans payable Net Increase (Decrease) In Cash ) Cash, Beginning Of Year 21 Cash, End Of Year $ $ 21 Supplemental Disclosure Of Cash Flow Information Cash paid during the year for: Interest $ - $ - Income taxes $ - $ - Non-cash Financing Activity Common shares issued for debt settlement $ - $ Common shares issued for mineral property interest $ $ - The accompanying notes are an integral part of these financial statements. F-4 INTERNATIONAL GOLD CORP. STATEMENTS OF STOCKHOLDERS’ DEFICIENCY FOR THE YEARS ENDED DECEMBER 31, 2 (Stated in U.S. Dollars) COMMON STOCK NUMBER OF COMMON SHARES PAR VALUE ADDITIONAL PAID – IN CAPITAL SHARES TO BE ISSUED ACCUMULATED DEFICIT TOTAL Balance,December 31, 2012 $ 99 $ $ $ ) $ ) Shares issued for debt settlement 2 - - Shares issued for cash 14 ) - Net loss for the year - ) ) Balance, December 31, 2013 - ) ) Shares issued for mineral property interest - - Net loss for the year - ) ) Balance, December 31, 2014 $ $ $ - $ ) $ ) The accompanying notes are an integral part of these financial statements. F-5 INTERNATIONAL GOLD CORP. NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 (Stated in U.S. Dollars) 1. BASIS OF PRESENTATION AND NATURE OF OPERATIONS Organization International Gold Corp. (“the Company”) was incorporated in the State of Nevada, U.S.A., on December 9, 2004.The Company’s principal executive offices are located in Vancouver, British Columbia, Canada.The Company was originally formed for the purpose of acquiring exploration stage natural resource properties. The Company acquired a mineral property interest from Lode Star Gold Inc., a private Nevada corporation (“LSG”) on December 11, 2014 (Note 3) in consideration for the issuance of 35,000,000 common shares of the Company.As a result of this transaction, control of the Company was acquired by LSG. Going Concern The accompanying financial statements have been prepared assuming the Company will continue as a going concern. The future of the Company is dependent upon its ability to establish a business and to obtain new financing to execute a business plan. As shown in the accompanying financial statements, the Company has incurred accumulated losses of $1,000,703 for the period from December 9, 2004 (inception) to December 31, 2014, and has had no revenue.There is no assurance that management’s plans to seek additional capital through private placements of its common stock will be realized, and these factors cast substantial doubt upon the use of the going concern assumption. These financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. F-6 INTERNATIONAL GOLD CORP. NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 (Stated in U.S. Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States (“GAAP”).Because a precise determination of many assets and liabilities is dependent upon future events, the preparation of financial statements for a period necessarily involves the use of estimates which have been made using careful judgment.All dollar amounts are in U.S. dollars unless otherwise noted. The financial statements have, in management’s opinion, been properly prepared within reasonable limits of materiality and within the framework of the significant accounting policies summarized below: a) Basis of Accounting The Company’s financial statements have been prepared using the accrual method of accounting. In the opinion of management, all adjustments necessary for a fair presentation of financial position and the results of operations for the years presented have been reflected herein. b) Cash and Cash Equivalents Cash consists of cash on deposit with high quality major financial institutions. For purposes of the balance sheets and statements of cash flows, the Company considers all highly liquid debt instruments purchased with maturity of 90 days or less to be cash equivalents. At December 31, 2014 and 2013, the Company had no cash equivalents. c) Foreign Currency Accounting The Company’s functional currency is the U.S. dollar.Head office financing and investing activities are generally in Canadian dollars. Transactions in Canadian currency are translated into U.S. dollars as follows: i) monetary items at the exchange rate prevailing at the balance sheet date; ii) non-monetary items at the historical exchange rate; and iii) revenue and expense items at the rate in effect at the date of transactions. Gains and losses arising on the settlement of foreign currency denominated transactions or balances are recorded in the statements of operations. d) Fair Value of Financial Instruments ASC Topic 820-10 establishes a three-tier value hierarchy, which prioritizes the inputs used in measuring fair value.The hierarchy prioritizes the inputs into three levels based on the extent to which inputs used in measuring fair value are observable in the market. These tiers include: § Level 1 – defined as observable inputs such as quoted prices in active markets; § Level 2 – defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and § Level 3 – defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions. The Company’s financial instruments consist of cash, accounts payable and accrued liabilities, and loans payable. The Company is not exposed to significant interest, currency or credit risks arising from these financial instruments. Pursuant to ASC 820 and 825, the fair value of cash is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. Accounts payable and accrued liabilities and loans payable are measured using “Level 2” inputs as there are no quoted prices in active markets for identical instruments.The carrying values of cash, accounts payable and accrued liabilities, and loans payable approximate their fair values due to the immediate or short term maturity of these financial instruments. F-7 INTERNATIONAL GOLD CORP. NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 (Stated in U.S. Dollars) 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) d) Fair Value of Financial Instruments (Continued) Assets and liabilities measured at fair value on a recurring basis were presented on the Company’s balance sheets as at December 31, 2014 and 2013 as follows: Fair Value Measurements Using Quoted prices in active markets for identical instruments (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Balance, December 31, 2014 Balance, December 31, 2013 Cash $ $
